Title: To Benjamin Franklin from John Adams, 1 August 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam August 1st. 1781.
Upon my Arrival here I found your Letter of the 30th. of June, Copy of which had been sent along to me by Mr. Thaxter to Paris, but by some unaccountable means sent back without being delivered to me.
Many Bills had been presented in my Absence, and at first I was at a loss whether to accept them, until further Advice from You. But considering they had lain here near a Month, and that detaining them longer unaccepted would occasion some disagreable Speculation here, and observing by your Letter, that the stopping of the Specie in Holland was the Condition upon which You meant to pay them, I have ventured to accept them all.— Inclosed is a List of all the Bills hitherto accepted since the former list transmitted to You.
Inclosed is also another Number of the Politique Hollandais.
The Ship is not yet sailed, but We are now told She is to sail in a few days, which at least I hope will prove true.
I have the Honor to be, Your Excellency’s most obedient humble Servant.
J. Adams.
His Excellency Dr. Franklin.
 
Notation: J. Adams. Augt 1. 1781
